Citation Nr: 0027563	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-12 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from March 1945 to August 
1946. This matter comes on appeal from a March 1999 decision 
by the Portland VA Regional Office.





FINDINGS OF FACT

Service connection disabilities, rated in combination as 80 
percent disabling, preclude the veteran from gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability (TDIU) are met. 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria

Pursuant to 38 C.F.R. § 4.16(a) (1999), a veteran who is 
unable to secure or follow a substantially gainful occupation 
because of service-connected disabilities and who has either 
one service-connected disability rated at least 60 percent or 
multiple service-connected disabilities yielding a combined 
rating of 70 percent (with at least one of those disabilities 
rated 40 percent or more) is eligible for a TDIU rating. In 
addition, veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a) should be given 
extraschedular consideration. 38 C.F.R. § 4.16(b) (1999). 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. Total disability may or may 
not be permanent. Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule. 38 C.F.R. § 3.340 (1999).

Total disability compensation ratings may be assigned under 
the provisions of 38 C.F.R. § 3.340. However if the total 
rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341 (1999).


Analysis

A claim for unemployability compensation is a claim for an 
increased rating or increased compensation, See Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991). However, in order for 
the veteran  to receive TDIU, there must be evidence that his 
service-connected disabilities are compensable at the rating 
levels established under section 4.16(a). Further, there must 
be evidence that his service-connected disabilities render 
him unable to secure a substantially gainful occupation. See 
Norris (Robert) v. West, 12 Vet. App. 413, 418 (1999). 

The Board initially observes that the veteran's service-
connected disabilities have schedular ratings that allow him 
to pass through the TDIU threshold established by section 
4.16(a). The veteran service-connected disabilities are as 
follows: Impingement syndrome and calcific tendonitis of the 
right shoulder, status post rotator cuff injury, 40 percent 
disabling; degenerative joint disease of the lumbar spine, 40 
percent disabling; degenerative joint disease of the right 
ankle, status post tear of the collateral ligament, 30 
percent disabling; and traumatic arthritis of the left index 
and ring fingers, 20 percent disabling. He has reported 
having a high school diploma and work experience as a general 
foreman. He last worked approximately 8 years ago. The record 
includes extensive reports of treatment received by the 
veteran for numerous medical conditions, service-connected 
and nonservice-connected, as well as the report of a 
September 1998 VA examination. Notwithstanding the severity 
of the conditions for which service connection is not in 
effect, given the nature and extent of the service-connected 
disabilities, as reflected by the schedular evaluations now 
assigned, as well the veteran's work experience and 
education, the Board finds that the service-connected 
disabilities in and of themselves effectively preclude all 
forms of gainful employment. Consequently, a TDIU is in 
order. The benefit of the doubt is resolved in the veteran's 
favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16. 


ORDER

A TDIU is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

